Citation Nr: 1538104	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for early degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1985 and October 2004 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was remanded by the Board for further development in April 2015.  

Records on file reveal that multiple other issues have been raised by the appellant. The electronic record reveals that development is ongoing at the RO.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.

The Veteran's claims file has been converted entirely into Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded this claim for further development as it was found that the Veteran raised the possibility that there might be treatment records still outstanding that would show a significant change in the severity of his left knee disability since his last VA examination in August 2013.

In May 2015, the Veteran notified the AOJ that he received treatment at the VAMC Long Beach from January 2013 to present and from the VAMC San Francisco from January 2006 to January 2012.  A review of the record shows that the AOJ has obtained records from the VAMC in Long Beach prior to August 2014 and records from the VAMC San Francisco.  The record does not show, however, that records from the VAMC Long Beach since August 2014 have been obtained.  

Furthermore, the Veteran reported treatment at the MSLA Medical Corporation.  In May 2015, however, the request for medical records was rejected.  It was noted that the "traditional process" needed to be followed.  The record does not show any follow up regarding these records.  It is not clear that the Veteran was notified that these records had not been obtained, nor was he clearly given an opportunity to attempt to obtain the records.

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is warranted  for the above development. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic file records from the VAMC Long Beach since August 2014.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the Veteran has signed the appropriate release and the proper process is followed, records from the MSLA Medical Corporation should also be obtained.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence suggests additional development, to include another VA examination.  If such development is appropriate, it should be completed prior to readjudication of the appeal.

4. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




